DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fox et al. (US 2016/0214723 A1), hereafter referred to as “Fox,” in view of Sanchez (US 2009/0139210 A1) and Space et al. (US 2008/0283663 A1), hereafter referred to as “Space.”

Regarding Claim 1: Fox teaches a system (title), comprising: an environmental control system (title) configured to supply pressurized air to a cabin (14) of an aircraft (title, via 20 and 23); a concentration sensor (12c and/or 12e) configured to measure a concentration of a contaminant (carbon dioxide, paragraph [0029], lines 12-14) in the cabin (14) of the aircraft (12c and/or 12e); and a controller (11) implemented in circuitry and in communication with the concentration sensor (12c and/or 12e), the controller (11) configured to: determine whether a concentration measurement (via 12c) of the contaminant in the cabin (14) exceeds a first concentration threshold (12c, paragraph [0049], lines 1-13); in response to determining that the concentration measurement does not exceed the first concentration threshold, control the flow rate (paragraph [0039], lines 1-6) of air into the cabin (14) based on a flow rate setpoint (paragraph [0050], lines 10-16); and in response to determining that the concentration measurement exceeds the first concentration threshold (see Figure 2B, Tables 1-2), control the flow rate of pressurized air into the cabin (14) based on the flow rate setpoint (paragraph [0051], lines 1-12).
Fox fails to explicitly teach a flow sensor configured to measure a flow rate of pressurized air into or out of the cabin; the controller in communication with flow sensor; 
Space teaches a flow sensor (paragraph [0033], lines 1-13) configured to measure a flow rate of pressurized air into or out of a cabin (106); and a controller (110) in communication with flow sensor (paragraph [0034], lines 1-4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a flow sensor configured to measure a flow rate of pressurized air into or out of the cabin and the controller in communication with flow sensor to the structure of Mayer as taught by Space in order to advantageously monitor various parameters of the air entering the cabin (paragraph [0033], lines 1-8).

Sanchez teaches wherein a correction factor is based on a tolerance of a flow sensor (paragraph [0014], lines 21-33; paragraph [0026], lines 1-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the correction factor is based on a tolerance of the flow sensor to the structure of Fox as taught by Sanchez in order to advantageously monitor if the sensors are operating properly or have failed (see Sanchez, paragraph [0014], lines 18-35). 

Regarding Claim 2: Fox modified supra fails to teach wherein the controller is configured to: determine whether the concentration measurement exceeds a second concentration threshold; and in response to determining that the concentration 
Sanchez teaches wherein a controller (12) is configured to: determine whether a concentration measurement exceeds a second concentration threshold (paragraph [0026]); and in response to determining that the concentration measurement exceeds the first concentration threshold but does not exceed the second concentration threshold (via data from 24), control a flow rate of pressurized air (from 14)  into a cabin (10) based on the flow rate setpoint and an increment of a correction factor (paragraph [0041], lines 1-13). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the controller is configured to: determine whether the concentration measurement exceeds a second concentration threshold; and in response to determining that the concentration measurement exceeds the first concentration threshold but does not exceed the second concentration threshold, control the flow rate of pressurized air into the cabin based on the flow rate setpoint and an increment of the correction factor to the structure of Fox as taught by Sanchez in order to advantageously use the detected data to monitor the performance of the system to reduce the economic impact of failure of the sensor(s) (see Sanchez, paragraph [0040], lines 1-15).   

Regarding Claim 3: Fox modified supra fails to teach wherein the controller is configured to: receive an indication of a number of occupants in the cabin; and 
Space teaches wherein a controller (110) is configured to: receive an indication of a number of occupants (paragraph [0032], lines 9-11) in a cabin (105); and determine the flow rate setpoint based on the number of occupants in the cabin and a minimum flow rate limit (paragraph [0032], lines 13-25). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the controller is configured to: receive an indication of a number of occupants in the cabin; and determine the flow rate setpoint based on the number of occupants in the cabin and a minimum flow rate limit to the structure of Fox modified supra as taught by Space in order to advantageously variably program the controller for improved airflow efficiency (see Space, paragraph [0008], lines 1-15).


Regarding Claim 4: Fox further teaches wherein the contaminant comprises at least one of carbon dioxide or a hydrocarbon (paragraph [0029], lines 12-14). 

Regarding Claim 5: Fox further teaches wherein the concentration sensor is a carbon dioxide sensor (12c, 12e), and wherein the first threshold is a maximum carbon dioxide concentration limit associated with the flow rate setpoint (paragraph [0043]; Tables 1-2, Figure 2B). 

Regarding Claim 6: Fox further teaches wherein the controller (11) is configured to determine the correction factor and the maximum carbon dioxide concentration limit based on a model of a carbon dioxide concentration for the cabin (paragraph [0033], lines 9-22). 

Regarding Claim 7: Fox further teaches wherein the maximum carbon dioxide limit is a pre-determined carbon dioxide concentration limit (paragraph [0043]; Tables 1-2, Figure 2B). 

Regarding Claim 8: Fox further teaches wherein the environmental control system (10) comprises at least one pressurized air source (bleed air from engine 22) configured to generate pressurized air (paragraph [0040], lines 1-14) and at least one air conditioning pack configured (precooler 16 and/or air conditioning system 20) to cool the pressurized air (see Figure 1B). 

Regarding Claim 9: Fox fails to teach wherein a tolerance of the concentration sensor at the first threshold concentration is less than the tolerance of the flow sensor at the flow rate setpoint. 
Sanchez teaches wherein a tolerance of a concentration sensor (22) at a first threshold concentration is less than a tolerance of a flow sensor (24) at a flow rate setpoint (paragraph [0031]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein a tolerance of the 

Regarding Claim 12: Fox teaches a method, comprising: measuring, by a concentration sensor (22), a concentration of a contaminant (carbon dioxide, paragraph [0029], lines 12-14) in a cabin (14) of an aircraft (title, via 20 and 23); measuring, a flow rate of air (paragraph [0039], lines 1-6) into the cabin (14); determining, by a controller (11), whether a concentration measurement of the contaminant in the cabin (14) exceeds a first concentration threshold (12c, paragraph [0049], lines 1-13); at a first instance, in response to determining that the concentration measurement does not exceed the first concentration threshold (12c, paragraph [0049], lines 1-13), controlling, by the controller (11), the flow rate of pressurized air (paragraph [0039], lines 1-6) into the cabin (14) based on a flow rate setpoint (paragraph [0050], lines 10-16); and at a second instance, in response to determining that the concentration measurement exceeds the first concentration threshold (paragraph [0050], lines 10-16, see Figure 2B, Tables 1-2), controlling, by the controller (11), the flow rate of pressurized air into the cabin based on the flow rate setpoint (paragraph [0051], lines 1-12).
Fox fails to teach measuring by a flow sensor, a correction factor, wherein the correction factor is based on a tolerance of the flow sensor. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a flow sensor configured to measure a flow rate of pressurized air into or out of the cabin and the controller in communication with flow sensor to the structure of Mayer as taught by Space in order to advantageously monitor various parameters of the air entering the cabin (paragraph [0033], lines 1-8).
Sanchez teaches wherein a correction factor is based on a tolerance of a flow sensor (paragraph [0014], lines 21-33; paragraph [0026], lines 1-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein a correction factor is based on a tolerance of the flow sensor to the structure of Fox as taught by Sanchez in order to advantageously monitor if the sensors are operating properly or have failed (see Sanchez, paragraph [0014], lines 18-35). 
Regarding Claim 13: Fox fails to teach further comprising: determining, by the controller, whether the concentration measurement exceeds a second concentration threshold; and at a third instance, in response to determining that the concentration measurement exceeds the first concentration threshold but does not exceed the second concentration threshold, controlling, by the controller, the flow rate of pressurized air into the cabin based on the flow rate setpoint and an increment of the correction factor. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided determining, by the controller, whether the concentration measurement exceeds a second concentration threshold; and at a third instance, in response to determining that the concentration measurement exceeds the first concentration threshold but does not exceed the second concentration threshold, controlling, by the controller, the flow rate of pressurized air into the cabin based on the flow rate setpoint and an increment of the correction factor to the structure of Fox as taught by Sanchez in order to advantageously use the detected data to monitor the performance of the system to reduce the economic impact of failure of the sensor(s) (see Sanchez, paragraph [0040], lines 1-15).   

Regarding Claim 14: Fox modified supra fails to teach further comprising: receiving, by the controller, an indication of a number of occupants in the cabin; and determining, by the controller, the flow rate setpoint based on the number of occupants in the cabin and a minimum flow rate limit. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided receiving, by the controller, an indication of a number of occupants in the cabin; and determining, by the controller, the flow rate setpoint based on the number of occupants in the cabin and a minimum flow rate limit to the structure of Fox modified supra as taught by Space in order to advantageously variably program the controller for improved airflow efficiency (see Space, paragraph [0008], lines 1-15).

Regarding Claim 15: Fox further teaches wherein the contaminant comprises at least one of carbon dioxide or a hydrocarbon (paragraph [0029], lines 12-14). 

Regarding Claim 16: Fox further teaches wherein the concentration sensor is a carbon dioxide sensor (12c, 12e), and wherein the first threshold is a maximum carbon dioxide limit associated with the flow rate setpoint (paragraph [0043]; Tables 1-2, Figure 2B). 

Regarding Claim 17: Fox further teaches further comprising determining, by the controller (11), the correction factor and the maximum carbon dioxide concentration limit 

Regarding Claim 18: Fox further teaches wherein the maximum carbon dioxide limit is a pre-determined carbon dioxide limit (paragraph [0043]; Tables 1-2, Figure 2B). 

Regarding Claim 19: Fox further teaches further comprising: generating, by at least one pressurized air source (bleed air from engine 22) of an environmental control system (10), the pressurized air (paragraph [0040], lines 1-14); and cooling, by at least one air conditioning pack of the environmental control system (precooler 16 and/or air conditioning system 20), the pressurized air (paragraph [0040], lines 1-14). 

Regarding Claim 20: Fox fails to teach wherein a tolerance of the concentration sensor at the first threshold concentration is less than the tolerance of the flow sensor at the flow rate setpoint.
Sanchez teaches wherein a tolerance of a concentration sensor (22) at a first threshold concentration is less than a tolerance of a flow sensor (24) at a flow rate setpoint (paragraph [0031]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein a tolerance of the concentration sensor at the first threshold concentration is less than the tolerance of the flow sensor at the flow rate setpoint to the structure of Fox as taught by Sanchez in .  


Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al. (US 6,551,184 B1), hereafter referred to as “Mayer,” in view of Space et al. (US 2008/0283663 A1), hereafter referred to as “Space.”


Regarding Claim 10: Mayer teaches a system (see Figure 3, 100, title), comprising: a concentration sensor configured to measure a concentration of a contaminant in a cabin of an aircraft (106); and a controller (102) implemented in circuitry and in communication with the concentration sensor (106), the controller (102) configured to: control the flow rate of pressurized air (Column 5, lines 38-45) into the cabin to maintain a concentration measurement of the contaminant in the cabin at or below a first concentration threshold (Column 2, lines 1-2, 17-23, 38-46); and control the flow rate of pressurized air into the cabin to maintain the flow rate of pressurized air into the cabin above a flow rate setpoint, wherein the flow rate setpoint does not account for a tolerance of the flow sensor at the flow rate (Column 2, lines 1-2, 17-23; Column 5, lines 38-46). 


Space a flow sensor (paragraph [0033], lines 1-13) configured to measure a flow rate of pressurized air to a cabin (106) from an environmental control system (120, 130, 140); a controller (110) in communication with flow sensor (paragraph [0034], lines 1-4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a flow sensor configured to measure a flow rate of pressurized air to the cabin from an environmental control system; the controller in communication with flow sensor to the structure of Mayer as taught by Space in order to advantageously monitor various parameters of the air entering the cabin (paragraph [0033], lines 1-8). 
Regarding Claim 11: Mayer teaches wherein the controller (102) is configured to control the flow rate of pressurized air into the cabin based on the flow rate setpoint and a correction factor that is less than the tolerance of the flow sensor (Column 2, lines 1-2, 17-23; Column 4, lines 60-67). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Horstman (4,742,761).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557. The examiner can normally be reached 10 a.m. - 6 p.m. M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        



/ERIC S RUPPERT/           Primary Examiner, Art Unit 3763